wdccorporateletterhead.gif [wdccorporateletterhead.gif]
 
Western Digital Corporation
5601 Great Oaks Parkway
San Jose, California 95119
(408)717-6000







Notice of Grant of Performance Stock Units
and Performance Stock Unit Award Agreement – TSR Measure
<<Name>>    Award Number:    
<<Address 1>>    Plan: 2017 Performance Incentive Plan    
<<Address 2>>    ID:    

 
 
 
 
 

Congratulations! Effective <<grant date>> (the “Grant Date”), you have been
granted stock units (the “Performance Stock Units”) of Western Digital
Corporation (the “Corporation”). These Performance Stock Units were granted
under and are subject to the Corporation’s 2017 Performance Incentive Plan, as
amended (the “Plan”).
Total Target Number of Performance Stock Units:
Vesting Date: <<vesting date>>
Measurement Period covered by grant: The “Measurement Period” applicable to the
Performance Stock Units subject to the award is the performance measurement
period that begins [__________] and ends [______________]. The actual number of
Performance Stock Units that may become eligible to vest on the Vesting Date
based on performance during the Measurement Period may range from [0%] to [200%]
of the Total Target Number of Performance Stock Units subject to the award,
subject to forfeiture under Section 8 of the attached Standard Terms and
Conditions for Performance Stock Unit Award – TSR Measure (the “Standard
Terms”).
 
 
 
 
 

Your Performance Stock Unit award is subject to the terms and conditions of this
Notice, the attached Standard Terms and the Plan. By accepting the award, you
are agreeing to the terms of the award as set forth in those documents. You
should read the Plan, the Prospectus for the Plan, and the Standard Terms. The
Standard Terms and the Plan are each incorporated into and made a part of this
Notice by this reference. You do not have to accept your award. If you do not
agree to the terms of your award, you should promptly return this Notice to the
Western Digital Corporation Stock Plans Administrator indicating that you do not
wish to accept the award and your Performance Stock Units will be cancelled.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of these documents, or if you
would like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.






--------------------------------------------------------------------------------




STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE STOCK UNIT AWARD - TSR MEASURE
Amended and Restated 2017 Performance Incentive Plan
1.    Performance Stock Units Subject to Amended and Restated 2017 Performance
Incentive Plan
The Performance Stock Unit Award (the “Award”) referred to in the attached
Notice of Grant of Performance Stock Units and Performance Stock Unit Award
Agreement (the “Notice”) was awarded under Western Digital Corporation’s (the
“Corporation’s”) Amended and Restated 2017 Performance Incentive Plan, as
amended (the “Plan”). Each Performance Stock Unit covered by the Award (“Stock
Unit”) is a non-voting unit of measurement that is deemed for bookkeeping
purposes to be equivalent to one outstanding share of Common Stock (subject to
adjustment as provided in Section 7.1 of the Plan). The holder of the Stock
Units is referred to herein as the “Participant.” Stock Units shall be used
solely as a device for the determination of the number of shares of Common Stock
to eventually be delivered to the Participant if Stock Units held by such
Participant vest pursuant to Section 4, Section 7 or Section 8 and shall not be
treated as property or as a trust fund of any kind. The target number of Stock
Units granted to the Participant shall be credited to an unfunded bookkeeping
account maintained by the Corporation on behalf of the Participant (a “Stock
Unit Account”).
The Stock Units are subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for the Performance Stock Unit Award – TSR Measure
(including any terms and conditions set forth in any appendices attached hereto)
(collectively, these “Standard Terms”), and the Plan. To the extent any
information in the Notice, the prospectus for the Plan, or other information
provided by the Corporation conflicts with the Plan and/or these Standard Terms,
the Plan or these Standard Terms, as applicable, shall control. To the extent
any terms and provisions in these Standard Terms conflict with the terms and
provisions of the Plan, the Plan shall control.
Capitalized terms not defined herein have the meanings set forth in the Plan or
in the Notice, as applicable.
2.    Award Agreement
The Notice and these Standard Terms, together (the “Award Agreement”),
constitute the award agreement with respect to the Award pursuant to Section 5.2
of the Plan.
3.    Deferral of Stock Units
Not applicable.
4.    Vesting
Following the end of the Measurement Period as set forth in the Notice, the
Administrator shall determine, in accordance with the performance goals and
related criteria and methodology established by the Administrator for the
Measurement Period, the extent to which the performance goals have been achieved
and the actual number of Stock Units becoming eligible to vest (subject to the
following paragraph) based on performance during the Measurement Period. Any
Stock Units (including any related Stock Units credited as dividend equivalents
pursuant to Section 5) that do not become eligible to vest based on performance
during the Measurement Period shall terminate as of the end of the Measurement
Period when the Administrator has determined the extent to which the performance
goal has not been achieved for the Measurement Period, and the Participant shall
have no further rights with respect to such terminated Stock Units.
Except as otherwise provided in this Award Agreement, and subject to Section 8
below, the number of Stock Units becoming eligible to vest based on performance
during the Measurement Period shall vest on the Vesting Date. Except as
expressly provided in Sections 7 and 8 below, vesting requires continued
employment or service with the Corporation or one of its Subsidiaries through
the Vesting Date as a condition to the vesting of any Stock Units subject to the
Award and the rights and benefits under this Award Agreement. Except as
expressly provided in Sections 7 and 8 below, employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting, or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.




--------------------------------------------------------------------------------




5.    Dividend Equivalent Rights Distributions
As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. For these purposes, any Stock
Units that vest and become payable in excess of the target number of Stock Units
shall be considered to have been granted on the Grant Date set forth in the
Notice. The Stock Units credited pursuant to the foregoing provisions of this
Section 5 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate.
6.    Timing and Manner of Payment of Stock Units
Subject to Section 7 below, any Stock Unit granted (or credited pursuant to
Section 5) to the Participant that becomes vested (whether pursuant to Section
4, Section 7 or Section 8 hereof), shall be paid to the Participant following
the Vesting Date and in the same calendar year in which the Vesting Date occurs.
The Corporation shall make payment of a Stock Unit that has vested by delivering
to the Participant a share of Common Stock (either by delivering one or more
certificates for the shares deliverable or by entering such shares in book entry
form, as determined by the Corporation in its sole discretion), subject to
adjustment as provided in Section 7.1 of the Plan. The Corporation’s obligation
to deliver shares of Common Stock with respect to vested Stock Units is subject
to the condition precedent that the Participant (or other person entitled under
the Plan to receive any shares with respect to the vested Stock Units) delivers
to the Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan in advance of the scheduled payment date.
The Participant shall have no further rights with respect to any Stock Units
that are paid pursuant to this Section 6 or Section 7 hereof, or that are
terminated pursuant to Section 7 or Section 8 hereof, and such Stock Units shall
be removed from the Participant’s Stock Unit Account upon the date of such
payment or termination. The Corporation may, in its sole discretion, settle any
Stock Units credited as dividend equivalents by a cash payment equal to the fair
market value of a share of Common Stock on the date of payment (as opposed to
payment in the form of shares of Common Stock).
7.    Change in Control Event
In connection with a transaction referenced in Section 7.2 of the Plan in
connection with which the Corporation will not survive or will not survive as a
public company in respect of its Common Stock, the Administrator may (without
limiting the adjustment authority of Section 7.1 of the Plan and without
limiting the flexibility of the Administrator to provide for the assumption,
substitution or exchange of the Award pursuant to Section 7.2 of the Plan)
provide that (i) payment for each Stock Unit that is otherwise outstanding on
the date of such event and that becomes vested may be made in the form of cash
in an amount equal to the fair market value of a share of Common Stock as of the
date of the closing of such transaction, and/or (ii) that, as to any Stock Units
outstanding with respect to a Measurement Period that has not ended on or prior
to the date of such transaction, the performance measures applicable to such
Measurement Period shall be deemed satisfied at the applicable “target” level
(attainment of 100% of the applicable performance goal resulting in a 100%
payout or vesting percentage as to that goal) or such greater level as the
Administrator, in its sole discretion, may deem appropriate in the
circumstances. However, notwithstanding anything otherwise provided in Section
7.2 of the Plan but subject to the following sentence, the time of payment of
the Award may not be changed and shall be as set forth in Section 6 above. The
Administrator may (notwithstanding the time of payment provisions of Sections 6
and 8 hereof) provide for the termination of the Stock Units subject to the
Award in connection with the occurrence of a Change in Control Event in
connection with which the Administrator has not made a provision for the
substitution, assumption, exchange or other continuation of the Award; provided
that (A) in such event, the portion of the Award that is outstanding and
unvested immediately prior to such termination shall vest and become payable (as
to any Stock Units outstanding with respect to a Measurement Period that has not
ended on or prior to the date of Change in Control Event, the performance
measures applicable to such Measurement Period shall be deemed satisfied at the
applicable “target” level (attainment of 100% of the applicable performance goal
resulting in a 100% payout or vesting percentage as to that goal) or such
greater level as the Administrator, in its sole discretion, may deem appropriate
in the circumstances), and (B) such acceleration, termination and payment of the
Award satisfies the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix)
(which requirements include the Change in Control Event qualifying as a change
in the ownership or effective control of the Corporation, or a change in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Treas. Reg. Section 1.409A-3(i)(5)).




--------------------------------------------------------------------------------




8.    Termination of Employment
(a)    Termination of Employment Generally. Except as expressly provided below
in this Section 8, if the Participant ceases to be employed by or to provide
services to the Corporation or its Subsidiaries for any reason (the last day
that the Participant is employed by or provides services as a consultant or
director to the Corporation or a Subsidiary prior to a period in which the
Participant is not employed by, and does not have any such service relationship
with, any such entity as determined by the Administrator is referred to as the
Participant’s “Separation Date”) before the Vesting Date, the Participant’s
Stock Units shall automatically be forfeited to the Corporation effective
immediately following the Separation Date. If the Participant is entitled to any
accelerated vesting pursuant to any provision below in this Section 8, any
remaining unvested portion of the Participant’s Stock Units (after giving effect
to such acceleration) shall automatically be forfeited to the Corporation
effective as of immediately following the Separation Date.
(b)    Death of the Participant. In the event of the Participant’s death prior
to the Vesting Date and at a time when the Participant is employed by or
providing services to the Corporation or any of its Subsidiaries, a portion of
the Award shall vest on the Vesting Date and shall be paid to the Participant as
provided in Section 6 above. In such event, the number of Stock Units that shall
become vested on the Vesting Date equals (i) the Employment Fraction (determined
as set forth below) multiplied by (ii) the number of Stock Units subject to the
Award that would have otherwise (had the Separation Date not occurred prior to
the Vesting Date) become vested on the Vesting Date (determined before taking
the acceleration contemplated by this Section 8(b) into account and before
taking the crediting of dividend equivalent Stock Units pursuant to Section 5
above into account). To the extent any Stock Units become vested on the Vesting
Date pursuant to the preceding sentence, the dividend equivalent Stock Units
credited pursuant to Section 5 above with respect to such Stock Units shall also
become vested on the Vesting Date. For purposes of this Section 8, the
“Employment Fraction” equals a fraction (not greater than one), the numerator of
which is the total number of calendar days in the period beginning with the
first day of the Measurement Period through and including the Participant’s
Separation Date, and the denominator of which is the total number of calendar
days in the Measurement Period ([_______] days).
(c)    Retirement of the Participant. If the Participant Retires (as defined
below) from the Corporation or one of its Subsidiaries before the Vesting Date,
a portion of the Award shall vest on the Vesting Date and shall be paid to the
Participant as provided in Section 6 above. In such event, the number of Stock
Units that shall become vested on the Vesting Date equals (i) the Employment
Fraction (determined as set forth in Section 8(b) above) multiplied by (ii) the
number of Stock Units subject to the Award that would have otherwise (had the
Separation Date not occurred prior to the Vesting Date) become vested on the
Vesting Date (determined before taking the acceleration contemplated by this
Section 8(c) into account and before taking the crediting of dividend equivalent
Stock Units pursuant to Section 5 above into account). To the extent any Stock
Units become vested on the Vesting Date pursuant to the preceding sentence, the
dividend equivalent Stock Units credited pursuant to Section 5 above with
respect to such Stock Units shall also become vested on the Vesting Date.
For purposes of this Award Agreement, the Participant shall be deemed to have
“Retired” (which term shall include “Retirement,” “Retire” and “Retires”) if the
Participant retires from employment with the Corporation or one of its
Subsidiaries for any reason other than Cause (as defined below) and other than
due to the Participant’s death after satisfying all of the following
requirements at the time of such retirement: (i) the Participant is at least 55
years of age, (ii) the Participant has five (5) or more whole years of credited
service with the Corporation or any of its Subsidiaries ending on the date of
such retirement, and (iii) the Participant’s age plus years of credited service
with the Corporation or any of its Subsidiaries (including only whole years in
the case of both age and credited service for purposes of this requirement)
totals at least 70. The Administrator shall determine the Participant’s “years
of credited service” under clauses (ii) and (iii) above; provided that, for such
purposes, in no event shall the Participant accrue more than one year of service
with respect to any period of twelve consecutive months (that is, concurrent
employment by both the Corporation and one or more of its Subsidiaries, or by
multiple Subsidiaries, for a month shall not be counted as more than one month
of service). For clarity, Retirement is based on a termination of employment and
not a termination of any other service relationship. However, if the Participant
Retires and continues in another service capacity such that the Participant does
not have a Separation Date in connection with his or her Retirement, the
remaining portion of the Award not eligible to vest in connection with such
Retirement shall remain eligible to vest through and until the Participant’s
Separation Date should it occur before the Vesting Date (in connection with any
such Separation Date the other provisions of this Section 8 shall apply as to
such portion of the Award; in the event the Participant is entitled to
accelerated vesting pursuant to Section 8(b), the provisions of Section 8(b) and
not this Section 8(c) shall apply).




--------------------------------------------------------------------------------




For purposes of this Award Agreement, “Cause” is used as defined in the Western
Digital Corporation Executive Severance Plan or, if the Participant’s Separation
Date occurs on or after a Change in Control Event, as defined in the Western
Digital Corporation Amended and Restated Change of Control Severance Plan.
(d)    Involuntary Termination of Employment. In the event the Participant’s
employment terminates in circumstances as to which the Participant is entitled
to severance benefits pursuant to the Western Digital Corporation Executive
Severance Plan (or any applicable successor executive severance plan, as each is
in effect at the time of such termination of employment, and only if such
severance plan then otherwise applies with respect to the Participant) (“Pre-CIC
Severance Plan”), the Participant shall be treated for purposes of the Award as
though the Participant Retired on the Participant’s Separation Date and Section
8(c) shall apply; provided, however, that if any Stock Units subject to the
Award would (before taking this paragraph into consideration) also be subject to
accelerated vesting pursuant to Section 8(b) or 8(c) above, the Stock Units
shall be subject to accelerated vesting pursuant to the section (Section 8(b) or
8(c) above) that would otherwise apply in the circumstances.


In the event the Participant’s employment terminates in circumstances as to
which the Participant is entitled to severance benefits pursuant to the Western
Digital Corporation Amended and Restated Change of Control Severance Plan (or
any applicable successor change of control severance plan, as each is in effect
at the time of such termination of employment, and only if such severance plan
then otherwise applies with respect to the Participant) (“CIC Severance Plan”),
the extent to which the Award vests will be determined in accordance with the
applicable provisions of the CIC Severance Plan. If the Stock Units subject to
the Award would (before taking this paragraph into consideration) also be
subject to accelerated vesting pursuant to the immediately preceding paragraph
or Section 8(b) or 8(c) above, this paragraph (and not the immediately preceding
paragraph or Section 8(b) or 8(c) above) shall apply; provided, however, that if
the Participant does not satisfy any applicable conditions to severance benefits
set forth in the applicable CIC Severance Plan, then the Participant shall
remain entitled to any accelerated vesting that would otherwise apply pursuant
to Section 8(b) or 8(c) above, as applicable.


For clarity, any accelerated or additional vesting contemplated by this Section
8(d), whether with respect to a Pre-CIC Severance Plan or a CIC Severance Plan,
is subject to the Participant satisfying any applicable conditions to severance
benefits set forth in the applicable Pre-CIC Severance Plan or CIC Severance
Plan (such as, without limitation, any eligibility and release requirements).


The treatment of the Award in any circumstances as to which the Participant is
entitled to severance benefits pursuant to a Pre-CIC Severance Plan (including,
without limitation, the extent (if any) to which the Award vests or accelerates
in such circumstances as well as the timing of payment of the Award), and the
timing of payment of the Award in any circumstances as to which the Participant
is entitled to severance benefits pursuant to a CIC Severance Plan, shall be
governed by this Award Agreement and not by the Pre-CIC Severance Plan or CIC
Severance Plan, as the case may be. As to the Award, this Award Agreement
controls in the event of any inconsistency or conflict with a Pre-CIC Severance
Plan or CIC Severance Plan, and to that extent this Award Agreement amends any
applicable Pre-CIC Severance Plan or CIC Severance Plan as to the Award.


9.    Adjustments
The Administrator may accelerate the vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine; provided that the
time of payment of the Stock Units as otherwise set forth herein may not be
changed. In addition, upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan, the Administrator
will make adjustments if appropriate in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are credited or to be credited pursuant
to Section 5 above.
10.    Withholding Taxes
Upon or in connection with the crediting, vesting or payment of Stock Units, or
any other time when tax withholding may be required with respect to the Award,
the Corporation (or the Subsidiary last employing the Participant) shall have
the right at its option to (a) require the Participant to pay or provide for
payment in cash of the amount of any taxes that the Corporation or the
Subsidiary may be required to withhold with respect to such crediting, vesting,
payment or other event, or (b) deduct from any amount payable to the Participant
(pursuant to the Award or otherwise) the amount




--------------------------------------------------------------------------------




of any taxes that the Corporation or the Subsidiary may be required to withhold
with respect to such crediting, vesting, payment or other event. In any case
where a tax is required to be withheld in connection with the delivery of shares
of Common Stock under this Award Agreement, the Administrator may, in its sole
discretion, direct the Corporation or the Subsidiary to reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value, to satisfy such
withholding obligation at the applicable withholding rates. In addition, the
Administrator may, in its sole discretion but only to the extent consistent with
Treas. Reg. Section 1.409A-3(j)(4)(vi), reduce the number of Stock Units
remaining subject to the Award, with each such Stock Unit to have a value for
such purpose equal to the then fair market value of a share of Common Stock, to
satisfy such withholding obligation at the applicable withholding rates.
11.    Nontransferability
Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, anticipated, alienated, encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation (i.e., upon the termination of a Stock
Unit), or (b) transfers by will or the laws of descent and distribution.
12.    No Right to Employment
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.
13.    Rights as a Stockholder
Subject to the provisions of the Plan, the Notice and these Standard Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 above with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of such issuance of such shares.
14.    Notices
Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or residing. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 14.
15.    Arbitration
Any controversy arising out of or relating to this Award Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy arising out of or related to
the Award, including, but not limited to, any state or federal statutory claims
(“Covered Claims”), shall be resolved in accordance with the terms and
conditions of the Western Digital Technologies, Inc. Dispute Resolution
Agreement (the “DRA”). If, however, Participant has opted out of the DRA
pursuant to Section 3.3 of the DRA, any Covered Claims by Corporation or
Participant shall be submitted to arbitration pursuant to this Section 15. Such
arbitration shall be held in Orange County, California, U.S.A., before a sole
arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Orange, California, or its




--------------------------------------------------------------------------------




successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of the Federal Arbitration
Act; provided, however, that provisional injunctive relief may, but need not, be
sought by either party in a court of law to maintain the status quo while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Except as otherwise stated herein, this Section 15
also requires arbitration of any disputes concerning the enforceability,
interpretation, and/or implementation of this Section 15 and the arbitrability
of any claims brought hereunder, which shall also be decided by an arbitrator.
To the fullest extent permitted by applicable law, Participant and Corporation
agree to bring any Covered Claims on an individual basis only, and not on a
class, collective, joint, or representative basis. If, however, the preceding
sentence be determined invalid or unenforceable with respect to any particular
Covered Claim, than that Covered Claim will not proceed in arbitration but
rather will be resolved in a court of competent jurisdiction. If that occurs,
however, this Section 15 will still be fully enforceable as to all other Covered
Claims, which must be resolved in arbitration on an individual basis. Any
arbitrable claims in arbitration will be resolved first and the parties agree to
seek a stay of any non-arbitrable claims until the full completion of the
arbitral process. Any claim that the requirement in this Section 15 that Covered
Claims be arbitrated on an individual basis only is invalid, unenforceable,
unconscionable, void or voidable may be determined only by a court of competent
jurisdiction and not by an Arbitrator. Final resolution of any dispute through
arbitration may include any and all remedies that may be obtained in a court.
Statutes of limitation for Covered Claims submitted to arbitration under this
Section 15 shall be the same as they would be if those claims were brought in
court. At the conclusion of the arbitration, the arbitrator shall issue a
written decision that sets forth the essential findings and conclusions upon
which the arbitrator’s award or decision is based. Any award or relief granted
by the arbitrator hereunder shall be final and binding on the parties hereto and
may be enforced by any court of competent jurisdiction. The Corporation shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the arbitrator’s fee. Each party shall bear its own attorney’s fees
and costs (other than forum costs associated with the arbitration) incurred by
it or him or her in connection with the resolution of the dispute. If, however,
any party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees and costs, then the arbitrator may award reasonable fees and
costs to the prevailing party. The arbitrator may not award attorneys’ fees to a
party that would not otherwise be entitled to such an award under the applicable
statute. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any Covered Claim(s), either by
virtue of Participant’s acceptance without opting out of the DRA or, if
Participant did opt out of the DRA, by virtue of the provisions of this Section
15.
16.    Governing Law
This Award Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.
17.    Severability
Except as otherwise provided by Section 15, if the arbitrator selected in
accordance with Section 15 above or a court of competent jurisdiction determines
that any portion of this Award Agreement (including these Standard Terms) or the
Plan is in violation of any statute or public policy, then only the portions of
this Award Agreement or the Plan, as applicable, which are found to violate such
statute or public policy shall be stricken, and all portions of this Award
Agreement and the Plan which are not found to violate any statute or public
policy shall continue in full force and effect. Furthermore, except as otherwise
provided by Section 15, it is the parties’ intent that any order striking any
portion of this Award Agreement and/or the Plan should modify the stricken terms
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereunder.
18.    Entire Agreement
This Award Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. However, this Award Agreement shall not supersede or in any way
affect the DRA, which shall remain in full force and effect, unless Participant
opted out of the DRA pursuant to the provisions therein. The Plan and this Award
Agreement may be amended pursuant to Section 8.6 of the Plan. Such amendment
must be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent




--------------------------------------------------------------------------------




such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. Provisions of the Plan that confer discretionary authority on the Board
or the Administrator do not and shall not be deemed to create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
Grant Date.
19.    Section Headings
The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
20.    Appendix
The Award shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any terms
and conditions for the Participant’s country set forth in Appendix B attached
hereto (“Appendix B”). Moreover, if the Participant relocates to one of the
countries included in Appendix B, the terms and conditions for such country will
apply to the Participant to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and Appendix B constitute part of the Award
Agreement.
21.    Imposition of Other Requirements
The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
22.    Construction
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.
23.    Clawback Policy
The Stock Units are subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.
24.    No Advice Regarding Grant
The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Stock Units (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Award). Neither the Corporation nor any of
its officers, directors, affiliates or advisors makes any representation (except
for the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award. Except for the withholding rights set
forth in Section 10 above, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Award.


















--------------------------------------------------------------------------------





EXHIBIT A


PERFORMANCE STOCK UNIT AWARD – TSR MEASURE
Performance Measures and Goals


[To be inserted]




--------------------------------------------------------------------------------






APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES


1.    Terms of Plan Participation for Non-U.S. Participants
The Participant understands that this Appendix A contains additional terms and
conditions that, together with the Plan and the Award Agreement, govern the
Participant’s participation in the Plan if the Participant is working or
resident in a country other than the United States. The Participant further
understands that the Participant’s participation in the Plan also will be
subject to any terms and conditions for the Participant’s country set forth in
Appendix B attached hereto. Capitalized terms used but not defined in this
Appendix A shall have the same meanings assigned to them in the Plan and/or
Award Agreement.


2.    Withholding Taxes
The following provision supplements Section 10 of the Standard Terms:


The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Participant’s employer (“Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and this Award and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Corporation or the Employer. The Participant further acknowledges that the
Corporation and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Units, including, but not limited to, the grant, vesting or
settlement of the Stock Units, the subsequent sale of shares of Common Stock
acquired pursuant to such settlement and the receipt of any dividends and/or any
dividend equivalents; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. If the Participant is or becomes subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Corporation and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Participant agrees, prior to any relevant taxable or tax withholding event,
as applicable, to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Corporation and/or the Employer, or their respective
agents, at the Corporation’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the methods set forth in
Section 8.5 of the Plan and Section 10 of the Standard Terms. In addition, the
Participant authorizes withholding from proceeds of the sale of shares of Common
Stock acquired upon settlement of the Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Corporation (on the
Participant’s behalf pursuant to this authorization without further consent). If
the Participant is subject to Section 16 of the Exchange Act, then withholding
for Tax-Related Items shall be satisfied in accordance with Section 8.5 of the
Plan, Section 10 of the Standard Terms, and the withholding methodology approved
by the Administrator for officers subject to Section 16 of the Exchange Act.
 
Depending on the withholding method, the Corporation and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
withholding amounts or other applicable withholding rates, including maximum
applicable rates in the Participant's jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in Common Stock. If the Tax-Related Items
are satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares subject to
the vested Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.


The Participant further agrees to pay to the Corporation or the Employer, any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse




--------------------------------------------------------------------------------




to issue or deliver the shares of Common Stock or the proceeds from the sale of
shares if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.
3.    Nature of Grant
By accepting the Stock Units and any shares of Common Stock, the Participant
acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Corporation, it is discretionary
in nature, and may be amended, suspended or terminated by the Corporation at any
time, to the extent permitted by the Plan;
(b)the grant of the Stock Units is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Stock
Units, or benefits in lieu of Stock Units, even if Stock Units have been granted
in the past;
(c)all decisions with respect to future Stock Units or other grants, if any,
will be at the sole discretion of the Corporation;
(d)the Participant is voluntary participating in the Plan;
(e)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not intended to replace any pension rights
or compensation;
(f)the Stock Units and any shares of Common Stock acquired under the Plan, and
the income and value of the same, are not part of the Participant’s normal or
expected compensation for any purposes including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement benefits or payments or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Corporation
or the Employer or any Subsidiary;


(g)the future value of the shares of Common Stock underlying the Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;


(h)unless otherwise agreed with the Corporation, the Stock Units and the shares
of Common Stock acquired under the Plan, and the income and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from the termination of the
Participant’s employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of the Participant’s
employment or service agreement, if any);


(j)unless otherwise provided in the Plan or by the Corporation in its
discretion, the Stock Units and the benefits evidenced by the Award Agreement do
not create any entitlement to have the Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares; and


(k)neither the Corporation, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the U.S. dollar that may affect the value of the Stock Units or of any
amounts due to the Participant pursuant to the vesting of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon vesting.


4.    Data Privacy
By accepting the Stock Units via the Corporation’s acceptance procedure, the
Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Personal Data (as defined below) by the Corporation and the transfer of Personal
Data to the recipients




--------------------------------------------------------------------------------




mentioned herein, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described herein.
(a)Declaration of Consent. The Participant understands that he or she needs to
review the following information about the processing of the Participant’s
personal data by or on behalf of the Corporation, the Employer and/or any
Subsidiary as described in this Award Agreement and any other Stock Unit grant
materials (the “Personal Data”) and declare his or her consent. As regards the
processing of the Participant’s Personal Data in connection with the Plan and
this Award Agreement, the Participant understands that the Corporation is the
controller of the Participant’s Personal Data.
(b)Data Processing and Legal Basis. The Corporation collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Corporation or its
Subsidiaries, details of all Stock Units or any other entitlement to shares of
stock or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor. The legal basis for the processing of
the Participant’s Personal Data will be the Participant’s consent.
(c)Stock Plan Administration Service Providers. The Participant understands that
the Corporation transfers the Participant’s Personal Data, or parts thereof, to
E*TRADE Financial Corporation Services, Inc. (and its affiliated companies), an
independent service provider based in the United States or IBI Capital for
Israeli employees, each of which assists the Corporation with the
implementation, administration and management of the Plan. In the future, the
Corporation may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Corporation
in a similar manner. The Participant understands and acknowledges that the
Corporation’s service provider will open an account for the Participant to
receive and trade Shares acquired under the Plan and that the Participant will
be asked to agree on separate terms and data processing practices with the
service provider, which is a condition of the Participant’s ability to
participate in the Plan.
(d)International Data Transfers. The Participant understands that the
Corporation and, as of the date hereof, any third parties assisting in the
implementation, administration and management of the Plan, such as the
Corporation’s service providers, are based in the United States. If the
Participant is located outside the United States, the Participant understands
and acknowledges that the Participant’s country has enacted data privacy laws
that are different from the laws of the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies solely if and to the extent that companies self-certify and
remain self-certified under the EU/U.S. Privacy Shield program. Otherwise,
transfers of personal data from the EU to the United States can be made on the
basis of Standard Contractual Clauses approved by the European Commission or
other appropriate safeguards permissible under the applicable law. If the
Participant is located in the EU or EEA, the Corporation may receive, process
and transfer the Participant’s Personal Data onward to third-party service
providers solely on the basis of appropriate data transfer agreements or other
appropriate safeguards permissible under applicable law. If applicable, the
Participant understands that the Participant can ask for a copy of the
appropriate data processing agreements underlying the transfer of the
Participant’s Personal Data by contacting the Participant’s local human
resources representative. The Corporation’s legal basis for the transfer of the
Participant’s Personal Data is the Participant’s consent.
(e)Data Retention. The Participant understands that the Corporation will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Corporation’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuit by the
Corporation of respective legitimate interests not outweighed by the
Participant’s interests, rights or freedoms. When the Corporation no longer
needs the Participant’s Personal Data for any of the above purposes, the
Participant understands the Corporation will remove it from its systems.




--------------------------------------------------------------------------------




(f)Voluntariness and Consequences of Denial/Withdrawal of Consent. The
Participant understands that the Participant’s participation in the Plan and the
Participant’s grant of consent is purely voluntary. The Participant may deny or
later withdraw the Participant’s consent at any time, with future effect and for
any or no reason. If the Participant denies or later withdraws the Participant’s
consent, the Corporation can no longer offer the Participant participation in
the Plan or offer other awards to the Participant or administer or maintain such
awards and the Participant would no longer be able to participate in the Plan.
The Participant further understands that denial or withdrawal of the
Participant’s consent would not affect the Participant’s status or salary as an
employee or the Participant’s career and that the Participant would merely
forfeit the opportunities associated with the Plan.
(g)Data Subject Rights. The Participant understands that data subject rights
regarding the processing of personal data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Corporation holds about the Participant and how it is processed, and to access
or request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, does
not prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Corporation to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Corporation (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment or service contract and is
carried out by automated means. In case of concerns, the Participant understands
that the Participant may also have the right to lodge a complaint with the
competent local data protection authority. Further, to receive clarification of,
or to exercise any of, the Participant’s rights the Participant understands that
the Participant should contact the Participant’s local human resources
representative.
(h)Alternate Basis and Additional Consents. Finally, the Participant understands
that the Corporation may rely on a different basis for the processing or
transfer of Personal Data in the future and/or request that the Participant
provide another data privacy consent. If applicable, the Participant agrees that
upon request of the Corporation or the Employer, the Participant will provide an
executed acknowledgement or data privacy consent form (or any other agreements
or consents) that the Corporation and/or the Employer may deem necessary to
obtain from the Participant for the purpose of administering the Participant’s
participation in the Plan in compliance with the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
and agrees that he or she will not be able to participate in the Plan if he or
she fails to provide any such consent or agreement requested by the Corporation
and/or the Employer.


5.    Electronic Delivery and Acceptance
The Participant agrees that the Corporation may decide, in its sole discretion,
to deliver by email or other electronic means any documents relating to the Plan
or the Stock Units. Further, the Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or by a third party designated by the Corporation.


6.    Insider Trading/ Market Abuse Laws
By participating in the Plan, the Participant agrees to comply with the
Corporation’s policy on insider trading (to the extent that it is applicable to
the Participant). Depending on the Participant’s country or the designated
broker's country or country where the Common Stock is listed, the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Participant’s ability to accept, acquire, sell, attempt to sell
or otherwise dispose of Common Stock, rights to Common Stock (e.g., the Stock
Units) or rights linked to the value of Common Stock (e.g., phantom awards,
futures) during such times as the Participant is considered to have “inside
information” regarding the Corporation (as defined by the laws or regulations in
the Participant’s country). Local




--------------------------------------------------------------------------------




insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Participant placed before possessing inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities.
Third parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Corporation insider trading policy. The Participant
is responsible for ensuring compliance with any applicable restrictions and
should consult his or her personal legal advisor on this matter.


7.    Exchange Control, Tax and/or Foreign Asset/Account Reporting
The Participant acknowledges that there may be exchange control, tax, foreign
asset and/or account reporting requirements which may affect the Participant’s
ability to acquire or hold shares of Common Stock acquired under the Plan or
cash received from participating in the Plan (including from any dividend
equivalents paid with respect to the Stock Units or dividends paid on shares of
Common Stock acquired under the Plan) in a brokerage/bank account or legal
entity outside the Participant’s country. The Participant may be required to
report such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the
Participant’s country. The Participant also may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to the Participant’s country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant should consult his or her personal legal advisor for any details.


8.    Language
The Participant acknowledges that he or she is sufficiently proficient in
English to understand the terms and conditions of this Award Agreement.
Furthermore, if the Award Agreement or any other document related to the Plan
has been translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.




